1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     MICHAEL SPILLERS
6
7
                                IN THE UNITED STATES DISTRICT COURT
8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                   )   Case No. 2:18-cr-00263-GEB
                                                 )
11                 Plaintiff,                    )   UNOPPOSED MOTION AND ORDER FOR
                                                 )   MODIFICATION OF CONDITIONS OF
12   vs.                                         )   PRETRIAL RELEASE
                                                 )
13   MICHAEL SPILLERS,                           )   Hon. Carolyn Delaney
                                                 )
14                 Defendant.                    )
                                                 )
15                                               )
16          Mr. Spillers is currently on pretrial release in this district. He resides in Susanville on the
17   same plot of land with his extended family and lives with his two children. On December 6,
18   2018, Mr. Spillers made his initial appearance. The detention hearing took place on December 7,
19   2018, when the magistrate judge ordered him released on a $50,000 unsecured bond co-signed
20   by his mother.
21          At the detention hearing, defense counsel proffered that Mr. Spillers suffered substance
22   abuse issues in the past but that he had recently quit – entirely on his own without any treatment.
23   Defense counsel further proffered that despite being clean at that time, Mr. Spillers had requested
24   residential treatment, because he recognized that recovery is a process and that he would like to
25   build the skills he needs to stay sober in the long term. The magistrate judge deferred to the
26   Pretrial Service Officer’s evaluation of what type of treatment to put Mr. Spillers in. Upon his
27   release, Mr. Spillers was placed on outpatient treatment.
28          Outpatient treatment has continued, and the Pretrial Services Officer, Renee Basurto,
1    reports that he is doing well in treatment. Mr. Spillers drug tests regularly and has never had a
2    dirty test. Despite never being confronted with a dirty test, on one occasion Mr. Spillers
3    voluntarily admitted to Officer Basurto that he had used two opiate pills on March 7, 2019.
4    Officer Basurto informed the parties and the Court. Mr. Spillers has continued to comply with
5    drug testing since then. He has not used any illegal substance since then and still has had no
6    dirty tests.
7            On April 3, 2019, defense counsel and counsel for the government received an email
8    from Officer Basurto indicating that Mr. Spillers was again requesting the opportunity to
9    participate in inpatient treatment (just as he had at his initial appearance). Defense counsel spoke
10   with Officer Basurto, who indicated that Mr. Spillers was overall doing well on supervision and
11   that she was very happy that he was being forthcoming and honest with her about his struggles
12   with substance abuse. She indicated that she would like to put Mr. Spillers in Wellspace. The
13   government does not object to Mr. Spillers’s request to be placed into residential treatment.
14           Therefore, Mr. Spillers moves the court to modify the special conditions of his release
15   (Dkt. #8) as follows:
16
17           Replace condition #16 with:
18           You must participate in the substance abuse treatment program at Wellspace Residential
19           inpatient facility, and comply with all the rules and regulations of the program. You must
             remain at the inpatient facility until released by the pretrial services officer;
20
                    a. A responsible party, approved by Pretrial Services, must escort you to all required
21
                       court hearings and escort you back to the inpatient facility upon completion of
22                     the hearing.
23
24           Add to existing condition #14 as follows:
25           While at the residential treatment facility you will not be subject to location monitoring.
26           However, upon successful completion you must again be subject to participate in the
             following location monitoring program component and abide by all the requirements of the
27           program, which will include having a location monitoring unit installed in your residence
28           and a radio frequency transmitter device attached to your person. You must comply with
             all instructions for the use and operation of said devices as given to you by the Pretrial
1          Services Agency and employees of the monitoring company. You must pay all or part of
           the costs of the program based upon your ability to pay, as determined by the pretrial
2
           services officer;
3
                                              Respectfully submitted,
4
     DATED: April 12, 2019                    HEATHER E. WILLIAMS
5
                                              Federal Defender
6
                                              /s/ Mia Crager
7
                                              MIA CRAGER
8                                             Assistant Federal Defender
                                              Attorney for MICHAEL SPILLERS
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
1                                                  ORDER
2    GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED THAT Special
3    Conditions of Release (Dkt. #8) Numbers 14 and 16 for defendant, Michael Spillers, will be
4    modified as follows:
5           Replace condition #16 with:
6           You must participate in the substance abuse treatment program at Wellspace Residential
7           inpatient facility, and comply with all the rules and regulations of the program. You must
            remain at the inpatient facility until released by the pretrial services officer;
8
                a. A responsible party, approved by Pretrial Services, must escort you to all required
9
                   court hearings and escort you back to the inpatient facility upon completion of
10                 the hearing.
11          Add to existing condition #14 as follows:
12          While at the residential treatment facility you will not be subject to location monitoring.
13          However, upon successful completion you must again be subject to participate in the
            following location monitoring program component and abide by all the requirements of the
14          program, which will include having a location monitoring unit installed in your residence
15          and a radio frequency transmitter device attached to your person. You must comply with
            all instructions for the use and operation of said devices as given to you by the Pretrial
16          Services Agency and employees of the monitoring company. You must pay all or part of
17          the costs of the program based upon your ability to pay, as determined by the pretrial
            services officer;
18
     All other conditions of pretrial release shall remain in force.
19
            The Amended Special Conditions of Release are hereby adopted.
20
21
     Dated: April 12, 2019
22
23
24
25
26
27
28
